Citation Nr: 1420372	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-33 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for bilateral tinea pedis, claimed as athlete's foot.

3.  Entitlement to service connection for tinea cruris, claimed as jock itch.

4.  Entitlement to service connection for asbestosis. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and March 2010 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in New Orleans, Louisiana.  The Veteran was afforded an April 2013 videoconference hearing before the undersigned.  A hearing transcript is associated with the electronic folder (efolder) in Virtual VA. 

The issues of service connection for PTSD and a mental disorder have been combined to reflect consideration of all psychiatric disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board issued a July 2013 decision denying the Veteran's claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In January 2014, counsel for the Veteran (whose representation was limited only to the appeal to the Court, and not before the Board) and the Secretary of VA filed a Joint Motion for Remand.  An Order of the Court dated in February 2014 granted the motion, vacated the Board's July 2013 decision, and remanded the case to the Board.

In April 2014 additional evidence submitted by the Veteran's representative was received by the Board.  This was accompanied by a waiver of AOJ review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


The issue(s) of entitlement to service connection for tinea pedis, tinea cruis and asbestosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has submitted credible corroborating evidence to support his reported stressor of having witnessed a child run over and killed by a truck he was riding in while serving in Korea in a non-combat situation.

2.  The medical evidence of record demonstrates that the Veteran does meet the diagnostic criteria for PTSD, with evidence linking this diagnosed to this claimed stressor.

3.  The Veteran has an acquired psychiatric disorder, to include PTSD, that is as likely as not related to his active duty service.


CONCLUSION OF LAW

PTSD was incurred in active military service. 38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  As will be discussed in further detail in the following decision, the Board finds that the competent and probative evidence of record supports the grant of service connection for PTSD.  This award represents a full grant of the issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service." See 38 U.S.C.A. 1154(b) ; 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Such corroborative evidence can include official service records or other credible supporting evidence.  Cohen, supra; Doran v. Brown, 6 Vet. App. 283   (1994); 38 C.F.R. § 3.304(f).  Among the evidence that can be used to corroborate a stressor under 38 C.F.R. § 3.304(f) are "buddy statement" from fellow service members.  The M21-1MR specifies that such buddy statements are to be reviewed carefully as corroborating evidence in PTSD claims.  See M21-1MR, Part IV, ii, 1, D, 13.  

In this matter, the Veteran has alleged that he has PTSD based on a noncombat stressor of having witnessed an accident in Korea that resulted in the death of a child.  He has also alleged stressors of encountering sniper fire on the demilitarized zone (DMZ).  However the outcome of this decision is based on the first stressor, thus the Board finds it unnecessary to further address the alleged sniper fire in the DMZ to include whether it falls within the purview of combat or fear of hostile military or terrorist activity including under the purview of 38 C.F.R. § 3.304(f)(3).

The Veteran submitted a written stressor statement in conjunction with his July 2009 claim in which he reported an incident took place in May 1971 wherein he witnessed a child run over by a military truck during a mail run for the command, noting that the driver was with Charlie 6, 44th Artillery Brigade.  He described having witnessed the gruesome sight of the child following the accident and removal of the body from under the vehicle.  He indicated that immediately after this happened, the villagers gathered around and began threatening them and he thought that he might have to use his weapon.  He further described not having slept well since this incident and of reflecting back on the incident whenever he sees children playing in the street.  He has repeatedly described this incident in a consistent fashion in subsequent written statements and his April 2013 hearing testimony, including the names of the parties involved, such as the driver.  At his April 2013 hearing, he confirmed that his military occupational specialty as a military policeman, and indicated that among his duties while stationed in Korea from 1970-1971 was having escorted a mail run truck into a local town in the spring of 1971, and recited the incident involving the child getting run over.  He testified that no formal investigation took place to the best of his knowledge. 

The service treatment and service personnel records make no reference to this incident and he is not shown to have any psychiatric complaints or treatment during service.  The service personnel records confirm that his military occupational specialty was military police (MP), and that while in Korea from October 1970 to November 1971 his duties were as security guard assigned to BtryC6 Bn (HawK0, 44th Arty.  

Attempts by the JSSRC to verify the claimed incident of this child being run over proved unsuccessful.  In its response, the JSSRC stated that the killing of civilians is extremely difficult to verify and that to successfully research these types of incidents, an official report would have had to have been written and filed.  It noted that an unreported incident cannot be verified.  

The Veteran indicated both in his April notice of disagreement (NOD) and his April 2013 hearing that he had contacted the individual who had been the commanding officer at the time of the incident, and that they had discussed it over the phone.  However this individual had not yet responded to a letter he sent in March 2013.  He enclosed a copy of the letter he sent to this individual, which discussed the incident at length.  The letter described the driver who hit the child during the mail run as a medic and the Veteran was "riding shotgun."  

The Veteran also submitted a signed and notarized statement from another service member who reported that he was stationed in Korea as a military policeman and dog handler from September 1970 to December 1971.  He indicated that the medic came back one day from a trip to the surrounding villages because he had an accident and a Korean child had been killed.  

The medical evidence reveals that the Veteran was first noted to have some psychiatric issues when he underwent a private psychological pre-surgical bariatric evaluation in May 2008.  The purpose of this was determine whether he was psychologically contraindicated for this surgery.  This test did not delve into his military history at all.  The Axis I disorders diagnosed included pain disorder associated with both psychological factors and a general medical condition; major depression, severe and anxiety disorder not otherwise specified.   Other Axis I disorders included high risk for substance abuse, obesity and rule out panic disorder and cognitive disorder.  

VA treatment records show that in February 2009 the Veteran was seen as a new patient with complaints of not being able to sleep since 2003, along with worsening depression.  He was noted to have been recommended medical treatment by an outside psychologist but he could not afford it.  He reported a history of irritability, social withdrawal, anger and nightmares of the inservice event 3-4 times a week.   His PTSD screen was positive.  Further workup by mental health in March 2009 diagnosed major depressive disorder and PTSD (described as prolonged and untreated), although the stressor was reportedly from sniper fire, with no mention of the accident.  Subsequent testing for psychiatric disability done in June 2006 revealed invalid results.  However he continued with treatment, with follow up in July 2009 noting issues with being isolative, hypervigilant and easily started.  He was also referred to the Vet Center by his VA outpatient providers in June 2009.  

A September 2009 letter from the Vet Center indicated that he was referred due to his need for more frequent counseling and he was noted to be attending weekly group sessions for PTSD.  His military history was noted to be as an MP with his duties including escorting soldiers and noted that the main stressful event was on a mail run with one of the medics from his base, who ran over a child that had run in front of the truck.  The Veteran is noted to have reported that he was questioned extensively following the incident but nothing happened further.  His symptoms included intrusive thoughts and nightmares about the incident, difficulty concentrating, short term memory problems and major sleep issues of only being able to sleep about 4 hours a night and waking up every 2 hours in anxiety.  He also reported issues with depression, anxiety, hypervigilance, exaggerated startle responses, irritability with angry outbursts and a pervasive sense of doom.  He reported having few friends, lacked social contact and avoided crowds.  Based on the counseling therapist's experiences with this client, it was concluded that the Veteran suffered from moderate to severe PTSD.  

Subsequent VA treatment records from 2010 through February 2014 document ongoing treatment for Axis I diagnosis of Major Depressive disorder (MDD) and PTSD.  These records repeatedly cite the incident involving the child having been run over as a major stressor.  They also reveal continued symptoms of sleep problems, including distressing dreams about the incident, trouble staying asleep, recurrent thoughts about his time in service, hypervigilance and easy startle response.  He also had ongoing problems with depression.  He was noted to be treated for his symptoms with medication that included Trazadone and Sertraline.  

The evidence as set forth above both includes medical evidence diagnosing PTSD and medical evidence of a link between the current symptomatology and the claimed in-service stressor.  The question remaining is whether the Veteran has provided credible supporting evidence that the claimed in service stressor occurred.  In this instance, while he has not been successful in obtaining supportive statement from his former commanding officer, he has provided credible supporting evidence that this incident took place, by providing the signed sworn statement from a former service member who served in Korea at the same time as the Veteran.  This individual corroborated that the event took place, as this individual attested to witnessing his medic return in distress from a trip to the surrounding villages because he had an accident and a Korean child had been killed.  The individual's statement is consistent with the Veteran's statement, and he is noted to have consistently reported the event as taking place in the same manner and with the same individuals involved.  The incident itself is also consistent with his service as a MP, shown in his service personnel records to involve providing security, which feasibly would include escorting mail runs into villages.  

Given the aforementioned, the Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran has an acquired psychiatric disorder, to include PTSD, that is related to his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, and resolving all doubt in the Veteran's favor, the Board finds that service connection for a psychiatric disorder characterized as PTSD is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).


ORDER

Service connection for PTSD is granted.


REMAND

In regards to the remaining issues of whether service connection is warranted for skin disorders of bilateral tinea pedis and tinea cruis and asbestosis, further development is necessary, including as pointed out by the Joint Motion for Remand.  

Regarding the asbestosis, the Joint Motion has directed that the Board should address whether a VA examination is necessary to address this matter.  The Board notes that there is a diagnosis of asbestosis made in July 2001 by a Dr. G. who also notes he had significant exposure to asbestos post service occupation as pipefitter.  More recent medical evidence however is not noted to show this diagnosis.  

The Joint Motion pointed out that the Board's July 2013 decision appears to have conceded in-service exposure to asbestos when it stated that it assumed the statements made by him about such exposure to be credible, even though he did not have a MOS shown to involve working on asbestos materials.  It further pointed out that the Board in concluding that the Veteran's asbestosis was due to his post service exposure without considering the conceded in-service exposure, substituted its own medical judgment rather than considering independent medical evidence.  This was found to violate the Court's decision in Colvin v. Derwinski, 1 Vet App 171, 172 (1999) (finding that the Board must only consider independent medical evidence to support its findings rather than provide its own medical judgment in the guise of a medical opinion).  In view of the foregoing, a VA examination is necessary to determine the nature and etiology of the claimed lung disorder.  

Regarding the skin disorders, the Joint Motion remanded this matter in order for potentially pertinent VA treatment records to be obtained including from the VA Community Based Outpatient Clinic (CABC) and/or the Vet Center in Baton Rouge, Louisiana.  Since the Joint Motion was issued, the Veteran's representative has submitted over 200 pages of VA treatment records from 2009 to 2014 from the VA Health Systems in Louisiana, accompanied by a waiver of AOJ review in April 2014.  Additionally the RO obtained records and associated them with the electronic folder in VBMS, consisting of VA records from 2012 to 2014 (which are duplicates of those submitted by the representative).  

Among the VA records now obtained, is an April 2013 record describing the Veteran as currently being treated for athlete's foot privately with a past medical history of tinea pedis and cruis and findings of a recurrence of athlete's foot.  This record alerts the VA as to the existence of additional potentially pertinent records from a private medical provider that should be obtained.

Additionally the recent records point to continued symptoms involving a skin disorder of tinea pedis and/or tinea cruis, the Board finds that although not specifically ordered by the Joint Motion, a VA examination should be obtained to determine whether the Veteran has any current skin disability of tinea pedis or tinea cruis directly related to service.  The Board notes that the service treatment records do point to a fungal rash on the penis, documented in an August 19, 1971 treatment note where the Veteran requested circumcision.  He has also provided lay testimony of treating "jock rash" and "athlete's foot" in the service with over the counter powders and ointments given by medics.  Subsequent post service records include private treatment for skin rashes involving the feet and groin in the 1980's and 1990's.  Given the continued problems shown in the more recent records, VA examination is appropriate to determine whether the current issues with tinea pedis and tinea cruis are related to and/or are a continuation of the penile rash shown in service.  Given the conceded in-service exposure to asbestos and the Veteran's allegations that this may also be a causative factor, the examination should also address whether such exposure may be related to the currently claimed skin disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for him claimed disabilities.  This shall specifically include updated treatment records from VA, and include the private treatment records for athlete's foot cited by the April 2013 VA record.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2.  Thereafter, the RO should schedule the Veteran for a VA lung disorders examination to determine the nature and extent of any current respiratory disabilities, and to obtain a medical opinion as to whether any such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all respiratory system pathology found to be present.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all respiratory disorders found, to include asbestosis.  For each respiratory disability found, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current disability arose during service or is otherwise related to any incident of service, to include the conceded in-service exposure to asbestos.  All pertinent evidence must be considered, including the post service lay and medical evidence pertinent to this matter.  If any identified lung disorder is attributed to asbestos exposure, the examiner should explain whether such disorder is as likely as not to be related to any in-service exposure versus any post service exposure.  If the examiner is unable to attribute the disorder to any single period of exposure, the examiner should state whether both in-service exposure and post service exposure together played a role in the development of the lung disorder.  A complete rationale for all opinions expressed should be provided. 

3.  Thereafter following the completion of #1, the RO should schedule the Veteran for a VA skin disorders examination to determine the nature and extent of any current skin disorders affecting the feet and groin, including tinea pedis and cruis, and to obtain a medical opinion as to whether any such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all skin pathology found to be present in the feet and groin regions.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all skin disorders affecting the feet and groin found.  For each such disability found, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current disability arose during service or is otherwise related to any incident of service, including conceded asbestos exposure.  The service treatment record that addresses the rash of the penile gland dated August 19, 1971 must be considered as well as the post service lay and medical evidence pertinent to this matter.  A complete rationale for all opinions expressed should be provided.  

4.  Thereafter, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received and all applicable regulations.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


